Appellate Case: 21-9596    Document: 010110762110         Date Filed: 11/02/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          November 2, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  GERSON REYNOSO HERRERA,

        Petitioner,

  v.                                                           No. 21-9596
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

       The Board of Immigration Appeals (Board or BIA) adopted and affirmed an

 Immigration Judge’s (IJ) order denying Gerson Reynoso Herrera’s application for

 cancellation of removal. Mr. Herrera has filed a petition for review. We dismiss the

 petition in part for lack of jurisdiction and, to the extent we have jurisdiction under

 8 U.S.C. § 1252(a), deny the remainder of the petition.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9596    Document: 010110762110        Date Filed: 11/02/2022     Page: 2



                                     I. Background

       Mr. Herrera is a native and citizen of Mexico who entered the United States

 without admission or inspection in 1998 or 2000. In 2008, the Department of

 Homeland Security served him a Notice to Appear charging him as removable under

 8 U.S.C. § 1182(a)(6)(A)(i) as a noncitizen present in the United States without being

 admitted or paroled. Mr. Herrera conceded removability as charged and initially

 applied for an adjustment of status based on his marriage to a U.S. citizen. He later

 abandoned that application after learning there was a bar to adjustment—Mr. Herrera

 had reentered the United States in late 2004 or early 2005 falsely claiming to be a

 U.S. citizen by presenting a United States birth certificate belonging to someone else.

 Mr. Herrera instead applied for cancellation of removal. After a hearing, the IJ

 denied cancellation, finding Mr. Herrera failed to demonstrate his removal would

 cause exceptional and extremely unusual hardship to his U.S.-citizen wife, see

 8 U.S.C. § 1229b(b)(1)(D) (requiring a cancellation applicant to establish, among

 other things, “that removal would result in exceptional and extremely unusual

 hardship to the alien’s spouse, parent, or child, who is a citizen of the United States

 or an alien lawfully admitted for permanent residence”).

       Mr. Herrera appealed that decision to the Board, arguing the IJ failed to

 consider the effect his wife’s age and her long residency in the United States had on

 her chances for employment in Mexico and the risk of returning to her hometown

 there. He also argued the IJ failed to aggregate the factors relevant to the hardship

 determination and failed to properly acknowledge which factors the IJ considered

                                             2
Appellate Case: 21-9596     Document: 010110762110        Date Filed: 11/02/2022     Page: 3



 other than an economic analysis. The Board adopted and affirmed the IJ’s decision.

 Mr. Herrera now seeks review in this court.

                                      II. Discussion

 A.    The BIA did not apply the wrong standard of review

       Mr. Herrera first argues the Board applied the wrong standard of review when

 it determined his “disagreement with the ultimate manner in which the [IJ] weighed

 those claims and evidence [of age discrimination, crime, and financial hardship] is

 not sufficient to establish error in the [IJ’s] decision,” R., Vol. 1 at 3. Mr. Herrera

 asserts the reference to “error” indicates the Board reviewed the IJ’s decision only for

 clear error, a standard that applies to factual determinations. He claims that because

 the underlying facts were not in dispute, a de novo standard of review applied to the

 issue on appeal—whether the IJ erred in weighing the facts relevant to the hardship

 determination. See 8 C.F.R. § 1003.1(d)(3)(i)-(ii) (Board reviews an IJ’s factual

 findings for clear error and “questions of law, discretion, and judgment and all other

 issues . . . de novo”); In re Gamero Perez, 25 I. & N. Dec. 164, 165 (B.I.A. 2010)

 (applying de novo review to determination of hardship for cancellation purposes).

       Cancellation is a form of relief from removal under 8 U.S.C. § 1229b. By

 statute, “no court shall have jurisdiction to review . . . any judgment regarding the

 granting of relief under section . . . 1229b,” 8 U.S.C. § 1252(a)(2)(B)(i), except for

 “constitutional claims” and “questions of law,” § 1252(a)(2)(D). Whether the Board

 applied an incorrect standard of review to the denial of cancellation is a question of

 law over which we have jurisdiction. See Galeano-Romero v. Barr, 968 F.3d 1176,

                                             3
Appellate Case: 21-9596      Document: 010110762110       Date Filed: 11/02/2022    Page: 4



 1184 (10th Cir. 2020) (“[W]e have jurisdiction over a claim that the Board applied

 the incorrect standard of review to an IJ’s factual determinations” concerning

 cancellation.).

        We review questions of law de novo. Martinez-Perez v. Barr, 947 F.3d 1273,

 1277 (10th Cir. 2020). So doing, we disagree with Mr. Herrera’s reading of the

 Board’s decision. The Board adopted and affirmed the IJ’s decision pursuant to

 In re Burbano, 20 I. & N. Dec. 872 (B.I.A. 1994). In re Burbano provides that even

 though the Board must review an IJ’s discretionary determination using its “own

 independent judgment,” id. at 873, that “independent review authority does not

 preclude the Board from adopting or affirming a decision of the immigration judge,

 in whole or in part, when [the Board is] in agreement with the reasoning and result of

 that decision,” id. at 874. In that circumstance, “the Board’s final decision may be

 rendered in a summary fashion.” Id. That “does not mean,” however, the Board has

 “conducted an abbreviated review of the record” or “failed to exercise [its] own

 discretion.” Id. “Rather, it is simply a statement that the Board’s conclusions upon

 review of the record coincide with those which the immigration judge articulated in

 his or her decision.” Id.

        Viewed through the lens of In re Burbano, and in light of the Board’s

 acknowledgment of the different standards of review set out in 8 C.F.R.

 § 1003.1(d)(3)(i) and (ii), see R., Vol. I at 3, we decline to read the Board’s

 summarization of its agreement with the IJ’s decision and its statement that

 Mr. Herrera’s arguments were insufficient “to establish error in the [IJ’s] decision,”

                                             4
Appellate Case: 21-9596     Document: 010110762110        Date Filed: 11/02/2022     Page: 5



 id., as a failure to fulfill its obligation to review the hardship determination de novo.

 See Batalova v. Ashcroft, 355 F.3d 1246, 1252 (10th Cir. 2004) (“Absent any

 indication to the contrary, we presume BIA members do their job thoroughly.”). We

 therefore reject Mr. Herrera’s argument.

 B.    Mr. Herrera failed to exhaust his In re Gonzalez Recinas argument

       Mr. Herrera next contends the IJ and the Board departed from the agency’s

 hardship standard by not considering that his false claim to U.S. citizenship

 permanently bars him from getting an immigrant visa to return to the United States

 after removal.1 He bases this argument on In re Gonzalez Recinas, 23 I. & N. Dec.

 467 (B.I.A. 2002). In that case, the Board emphasized the importance of considering

 how long a noncitizen would be prevented from returning to the United States when

 evaluating the hardship to a qualifying relative. See id. at 472.

       “[W]e have jurisdiction to review a claim that the Board departed from its own

 adopted hardship standard, by ignoring it or favoring some other inapplicable

 standard.” Galeano-Romero, 968 F.3d at 1184. However, Mr. Herrera never

 advanced his In re Gonzalez Recinas argument before either the IJ or the BIA. And

 although the IJ cited In re Gonzalez Recinas, she did so only for a reason related to

 those arguments Mr. Herrera did advance—that “hardship is ‘significant,’ where a

 parent is solely responsible for his children’s care and his removal would result in a


       1
         The relevant statutory provision states: “Any alien who falsely represents, or
 has falsely represented, himself or herself to be a citizen of the United States for any
 purpose or benefit under this chapter . . . or any other Federal or State law is
 inadmissible.” 8 U.S.C. § 1182(a)(6)(C)(ii)(I).
                                             5
Appellate Case: 21-9596    Document: 010110762110        Date Filed: 11/02/2022      Page: 6



 serious financial detriment to his children,” R., Vol. 1 at 43. Mr. Herrera claims this

 general reliance on In re Gonzalez Recinas means the IJ and BIA should have

 addressed sua sponte the temporal element he now presses. But he cites no authority

 for this proposition, and we disagree with it. We instead adhere to our general

 exhaustion jurisprudence and conclude that because Mr. Herrera failed to exhaust this

 argument, we lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1) (“A court

 may review a final order of removal only if . . . the alien has exhausted all

 administrative remedies available to the alien as of right[.]”); Garcia-Carbajal v.

 Holder, 625 F.3d 1233, 1237 (10th Cir. 2010) (“To satisfy § 1252(d)(1), an alien

 must present the same specific legal theory to the BIA before he or she may advance

 it in court.”).

 C.     We lack jurisdiction to review the hardship determination

        Finally, Mr. Herrera asks us to undertake de novo review of whether he

 established that his removal to Mexico would result in exceptional and extremely

 unusual hardship to his wife, giving particular consideration to the temporal element

 under In re Gonzalez Recinas. However, this court construes § 1252(a)(2)(B)(i)’s

 limitation on judicial review “as denying jurisdiction to review the discretionary

 aspects of a decision concerning cancellation of removal under § 1229b(b)(1).”

 Galeano-Romero, 968 F.3d at 1181 (internal quotation marks omitted). And “[s]uch

 discretionary aspects include . . . the determination of whether the petitioner’s

 removal from the United States would result in exceptional and extremely unusual



                                             6
Appellate Case: 21-9596    Document: 010110762110        Date Filed: 11/02/2022      Page: 7



 hardship to a qualifying relative under . . . § 1229b(b)(1)(D).” Id. (internal quotation

 marks omitted).

       Mr. Herrera concedes that Galeano-Romano precludes success on his request

 for de novo review of the hardship determination. But he nevertheless asks us to

 consider overruling Galeano-Romero in light of several other circuit decisions2 that

 have since viewed the hardship determination as a mixed question of fact and law

 reviewable under § 1252(a)(2)(D)’s “questions of law” exception to

 § 1252(a)(2)(B)’s jurisdictional bar.3 Those circuit courts reach that conclusion

 based on the holding of Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020),

 that “the phrase ‘questions of law’ in [§ 1252(a)(2)(D)] includes the application of a

 legal standard to undisputed or established facts.”

       However, in Galeano-Romano, we considered the effect of Guerrero-Lasprilla

 on our prior case law and reaffirmed our precedent that “the determination of whether

 the requisite hardship exists is discretionary because ‘there is no algorithm for

 determining when a hardship is “exceptional and extremely unusual.”’” 968 F.3d

 at 1183 (brackets omitted) (quoting Morales Ventura v. Ashcroft, 348 F.3d 1259,


       2
         The other circuit decisions Mr. Herrera relies on are Gonzalez Galvan v.
 Garland, 6 F.4th 552, 560 (4th Cir. 2021); Trejo v. Garland, 3 F.4th 760, 773
 (5th Cir. 2021), abrogated on other grounds by Patel v. Garland, 142 S. Ct. 1614,
 1622 (2022), as stated in Ruiz-Perez v. Garland, 49 F.4th 972, at 977 (5th Cir. 2022);
 and Singh v. Rosen, 984 F.3d 1142, 1150 (6th Cir. 2021). The Third Circuit agrees
 with Galeano-Romano. See Hernandez-Morales v. Att’y Gen., 977 F.3d 247, 249
 (3d Cir. 2020).
       3
         We note Mr. Herrera’s statement that he raises this issue to preserve it for a
 possible petition for rehearing en banc.
                                            7
Appellate Case: 21-9596    Document: 010110762110         Date Filed: 11/02/2022    Page: 8



 1262 (10th Cir. 2003)). We concluded that “the Board’s discretionary determinations

 [regarding whether the requisite hardship exists] . . . do not raise ‘questions of law’

 for purposes of § 1252(a)(2)(D), even if framed as a challenge to the application of a

 legal standard to established facts under Guerrero-Lasprilla.” Id. at 1184. And we

 held that “[w]e lack jurisdiction to review the Board’s discretionary decision, based

 on the facts of the case, whether an alien’s spouse will suffer an exceptional and

 extremely unusual hardship.” Id. at 1182–83.

       “[I]t is well established that one panel cannot overrule the judgment of another

 panel of this court absent en banc reconsideration or a superseding contrary decision

 by the Supreme Court.” Barber v. T.D. Williamson, Inc., 254 F.3d 1223, 1229

 (10th Cir. 2001) (ellipsis and internal quotation marks omitted). Neither of these

 conditions is present. We therefore cannot overrule Galeano-Romero and review the

 hardship determination.

                                     III. Conclusion

       The petition for review is dismissed in part for lack of jurisdiction and

 otherwise denied.


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




                                             8